whistleblower 16158-14w petitioner v commissioner of internal revenue respondent docket no 16158-14w filed date w provided information to the internal_revenue_service irs regarding t ’s alleged failure to withhold and pay over taxes for through w supplemented the submission to add years through the irs expanded an ongoing examination for through to address the withholding issue that w raised but that examination did not result in collected_proceeds the irs did not conduct an exam- ination relating to the withholding issue for subsequent years t updated its recordkeeping system after w alleges that improvements to t ’s recordkeeping resulted in collected pro- ceeds and that the secretary must pay an award held because there were no collected_proceeds for through w is not entitled to an award for those years held fur- ther there was no administrative or judicial action with respect to years after because the irs took no action with respect to those years held further the commissioner is not required to monitor a taxpayer’s voluntary change in reporting for years for which there was no action whistleblower 16158-14w v commissioner sealed for petitioner sealed for respondent opinion buch judge the whistleblower timely petitioned upon receiving a determination_letter from the internal_revenue_service irs whistleblower office whistleblower office denying an award on date the commissioner filed a motion for summary_judgment arguing that he is entitled to judgment as a matter of law because the information pro- vided by the whistleblower did not lead to the collection of any proceeds and therefore the whistleblower is not entitled to an award the whistleblower filed a response primarily arguing that there is a genuine dispute of material fact because the whistleblower contends the information pro- vided caused the taxpayer to change its reporting for years after the commissioner’s examination and further arguing that the change in reporting led the commissioner to collect additional taxes that should be considered collected pro- ceeds under sec_7623 we held a hearing on the motion and we ordered briefs after reviewing the parties’ arguments we will grant the commissioner’s motion because accepting the whistleblower’s factual allegations as true any revenue from the taxpayer’s subsequent change in reporting does not meet the definition of collected_proceeds for the years that were the subject of the action by the commissioner background in late date the whistleblower filed a form_211 application_for award for original information with the commissioner on the form_211 the whistleblower claimed to have information on a corporation taxpayer that had failed to withhold taxes for and on pay- ments of interest and dividends that it had made to foreign persons the whistleblower stated on the form_211 that the whistleblower knew the information because the whistle- blower was an employee of the taxpayer unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports the whistleblower office reviewed the information pro- vided on the form_211 and provided the information to other business divisions within the irs including the criminal_investigation_division and the large business and inter- national division lb_i upon receiving this information lb_i expanded an ongoing audit that was unrelated to the whistleblower’s allegations at the end of the audit lb_i issued a no_change_letter to the taxpayer informing it that the audit did not result in any adjustments subsequently the lb_i auditor and the whistleblower office filled out and signed a form confidential evaluation report on claim for award the explanation attached to the form stated that the whistleblower was correct that the taxpayer had made errors but the cause of the errors was an honest mistake made while updating its reporting systems the explanation went on to say that i t appears the taxpayer has been convinced by its close call to become fully compliant with its withholding_tax responsibilities and further examination is not warranted the whistleblower supplemented the whistleblower’s submissions between and relating to years after however the commissioner did not examine any addi- tional years on the basis of the whistleblower’s submissions on date the whistleblower office sent a letter to the whistleblower notifying the whistleblower that the whistleblower was not entitled to an award because the information provided did not result in the collection of any proceeds the commissioner filed a motion for summary_judgment he argues that there were no collected_proceeds for to nor any_action for the later years and therefore he is entitled to summary_judgment discussion the purpose of summary_judgment is to avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 however summary_judgment is not a substitute for trial and it should not be invoked in pro- ceedings where the parties disagree as to material facts 61_tc_861 summary_judgment may be granted if the pleadings answers to inter- whistleblower 16158-14w v commissioner rogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the party moving for summary_judgment bears the burden of demonstrating that a genuine dispute does not exist as to any material fact and that he is entitled to judgment as a matter of law 98_tc_518 aff ’d 17_f3d_965 7th cir because the moving party bears this burden any factual inferences will be treated in a manner that is most favorable to the non- moving party 85_tc_812 while the burden falls on the moving party the non- moving party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine dispute for trial rule d there are no material facts in dispute in this case and a decision may be rendered as a matter of law the dispute centers around whether the amount of collected_proceeds as provided in sec_7623 can include amounts collected for years after examination years because of a taxpayer’s change in reporting therefore summary_judgment is appropriate i sec_7623 requires both an action and collected pro- ceeds before sec_7623 authorized the secretary to pay such sums as he deems necessary for- detecting under- payments of tax and detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same congress amended the statute by the tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite- under the amendment what had been sec_7623 became sec_7623 and congress added new sub- sections id sec_7623 provides if the secretary proceeds with any administrative or judicial action described in subsection a based on information brought to the sec- retary’s attention by an individual such individual shall subject_to paragraph receive as an award at least percent but not more than percent of the collected_proceeds including penalties interest addi- united_states tax_court reports tions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action we have described sec_7623 as straightforward and written in expansive terms whistleblower 21276-13w v commissioner 147_tc_121 the parties dispute whether the whistleblower is entitled to an award the commissioner argues that the whistle- blower is not because there was no action taken for years after the whistleblower argues that the commissioner collected_proceeds because the taxpayer began proper reporting and withholding for the years after the examina- tion years which can be attributed back to the years for which there was an action ii the secretary must take an administrative or judicial action an award under sec_7623 is predicated in part on the secretary’s proceeding with any administrative or judicial action described in subsection a in this case there is no dispute that the commissioner took an administrative action with respect to the taxpayer’s through years the commissioner expanded an ongoing examination to include the withholding_tax issue this is clearly a civil_proceeding by the commissioner that may result in collected_proceeds but the commissioner took no administrative or judicial action with respect to years after the years for which the whistleblower seeks an award the whistleblower office explained in the form after completing the through examination that any further examination is not warranted the mere fact that the taxpayer filed an original return is not a civil_proceeding by the commissioner thus there is no administrative or judicial action from which an award can be paid but this is not the end of our inquiry the parties dispute whether amounts collected for the years after the examina- tion years can be taken into account when determining col- lected proceeds for the actions taken with respect to through the commissioner states that amounts col- lected for years after the examination years are not collected_proceeds because the commissioner has not taken an action whistleblower 16158-14w v commissioner the whistleblower argues that the amounts collected for through are collected_proceeds and should relate back to the examination for the through years thus we need to decide whether there were any collected_proceeds for the years after the examination years that should have been taken into account for an award for the actions that occurred for the tax years through iii the award must be based on collected_proceeds sec_7623 provides that a whistleblower will receive as an award at least percent but not more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts there- fore an award is predicated on the collection of proceeds collected_proceeds is not defined in the statute in whistle- blower 21276-13w v commissioner t c pincite we relied on the canons of statutory construction to define col- lected proceeds we defined it as all proceeds collected by the government from the taxpayer id pincite we explained that collected_proceeds is an expansive and general term a sweeping term id pincite and not limited to amounts assessed and collected under title_26 id pincite a collected_proceeds do not include amounts collected for years after examination years because of a change in reporting the parties dispute whether collected_proceeds include amounts collected for the years after examination years because of a taxpayer’s voluntarily changing its reporting the whistleblower observes that the whistleblower provided information to the commissioner which led to an expansion of an examination to include information reporting the whistleblower further argues that this expansion caused the taxpayer to change its reporting and begin properly reporting and withholding after a decade of improper reporting thus under the position taken by the whistleblower any initial action requires the commissioner to track changes in a tax- payer’s reporting on that issue because any change in reporting may result in collected_proceeds the commissioner argues that collected_proceeds do not include additional_amounts collected as a result of the taxpayer’s voluntary compliance united_states tax_court reports the whistleblower argues that the commissioner should not limit collected_proceeds to the year of the action and looks to final regulations which the parties agree do not apply in this case for support the whistleblower argues that sec_301_7623-4 proced admin regs date demonstrates that collected_proceeds include addi- tional amounts collected after an examination because of a change in reporting but that regulation does not define col- lected proceeds that regulation relates to the factors to be taken into account when determining the award percentage the regulation provides b factors used to determine award percentage - positive fac- tors -the application of the following non-exclusive factors may support increasing an award percentage under paragraphs c or of this section- viii the information provided had an impact on the behavior of the taxpayer for example by causing the taxpayer to promptly correct a pre- viously-reported improper position in contrast sec_301_7623-2 proced admin regs date defines collected_proceeds that regulation provides that collected_proceeds include t ax penalties interest additions to tax and additional_amounts col- lected because of the information provided amounts collected prior to receipt of the information if the information provided results in the denial of a claim_for_refund that otherwise would have been paid and a reduction of an overpayment credit balance used to satisfy a tax_liability incurred because of the information provided that regulation also includes a provision allowing for moni- toring post-determination proceeds see id subpara ii specifically that regulation provides if based on all information known with respect to the taxpayer’s account as of the date of the computation described in paragraph d i of this section there is a possibility that the irs may collect additional pro- ceeds then the whistleblower office will continue to monitor the case if the whistleblower office identifies additional collected_proceeds then the irs will compute and pay accordingly the preamble to the final_regulation explained this rule in detail in part the department of the treasury treasury wrote these final regulations provide that the whistle- whistleblower 16158-14w v commissioner blower office will monitor the relevant taxpayer account or accounts until the irs receives collected_proceeds as a result of a reduction in the tax attribute or the taxpayer’s ability to apply the tax attribute expires unused t d 2014_36_irb_486 in other words the irs will look to a tax attribute that has been adjusted for a year that was the sub- ject of the action and if there is an effect for other years the irs will consider the ongoing effect of that tax attribute in determining the amount of collected_proceeds treasury even cautioned the adoption of a monitoring approach in the final regulations however is only intended to explicitly enable the irs to make an additional award payment when a tax attribute produces collected_proceeds after an award has been determined as described in the preceding para- graphs in other words monitoring does not alter the general_rule that no award will be paid until there has been a final_determination of tax as defined in the final regulations id the whistleblower misses this important distinction the final regulations allow the irs to monitor a taxpayer’s reporting of tax_attributes that arise for the years that were the subject of the examination see sec_301_7623-2 proced admin regs see also t d i r b pincite on the basis of the tax effect of those attributes the irs may adjust an award upward or downward see t d i r b pincite one example is the reduction of a net_operating_loss nol carryforward because of the whistleblower’s information the whistleblower may receive a percentage of the collected_proceeds resulting from the por- tion of the nol deduction that is disallowed for the carryforward years see id similarly if the whistleblower’s information led to the disallowance of an expense deduction for a piece of equipment that should have been capitalized and depreciated the future allowance of depreciation deduc- tions could reduce the amount of collected_proceeds that might have otherwise arisen from the mere disallowance of the expense deduction standing alone see id neither of these examples adapted from the preamble to the final regulations id suggests that the irs would mon- itor for a change in reporting both address situations in which adjustments to tax_attributes made in the year of the action have direct carryover consequences for other years united_states tax_court reports collected_proceeds do not include self-reported amounts collected when a taxpayer changes its reporting for years that are not part of the action the commissioner argues and we agree that because of the significant costs and heavy administrative burden collected_proceeds cannot include amounts collected for years after examination years on account of a taxpayer’s changing its reporting petitioner takes the definition of collected_proceeds as all proceeds collected by the government from the taxpayer whistle- blower 21276-13w v commissioner t c pincite to an irrational extreme to argue that self-assessed amounts col- lected for future years are proceeds collected by the govern- ment indeed many if not all of the commissioner’s examinations will have some influence on a taxpayer’s reporting however any determination of an award based on additional_amounts collected for years following examination years would be based on speculation the whistleblower argues that the determination of amounts collected for years after examination years on account of a change in reporting is not too speculative in this case the whistleblower contends that the commissioner would be able to determine with reasonable certainty that the to examination had caused the taxpayer to change its reporting after the examination by simply com- paring the taxpayer’s history of noncompliance with the period when the taxpayer came into compliance the whistle- blower asks us to define collected_proceeds to include amounts collected after examination years if they are reasonably determinable the commissioner counters that any attempt to determine the amount of the award would require another action eg an examination by the commis- sioner and the court cannot require the commissioner to take an action we agree with the commissioner and as we congress did not authorize the have previously held court to proceed with an the secretary to direct the whistleblower’s argument incorporates the statement from the pre- amble to the final regulations which explains that collected_proceeds do not include amounts collected for subsequent years because the irs would have no way to determine with any reasonable certainty what the tax- payer’s reporting position would have been if not for the underlying action and whether the taxpayer’s compliance was a direct result of the under- lying action t d 2014_36_irb_486 whistleblower 16158-14w v commissioner administrative or judicial action 136_tc_597 see also 139_tc_299 aff ’d 550_fedappx_10 d c cir b the whistleblower’s additional arguments are uncon- vincing the whistleblower advances various other arguments that are all tied together using the common change in behavior thread amounts paid through voluntary compliance for subse- quent years are not additional_amounts term additional_amounts as used the whistleblower argues that a genuine dispute of mate- rial fact remains as to whether amounts paid for subsequent years are additional_amounts as used in sec_7623 and includable in collected_proceeds in whistleblower 13w v commissioner 146_tc_84 we held that the in sec_7623 the threshold requirements for a whistleblower award has a technical meaning we explained that addi- tional amounts when used in a series that includes the words tax and either additions to tax or additions to the tax means civil penalties set forth in chapter subchapter_a of the internal_revenue_code id pincite accordingly additional_amounts as used in sec_7623 has a technical meaning and the whistleblower has not set forth any specific facts to show that the taxpayer paid additional_amounts for later years voluntary compliance for subsequent years is not a related action the whistleblower also argues that the whistleblower is entitled to an award because the subsequent years were a related action and the commissioner collected additional taxes because of the taxpayer’s change in reporting the whistleblower relies on the internal_revenue_manual irm pt date for support the irm states that g enerally a related action is i any_action involving the taxpayer from the original action and that is based on either directly or indirectly the same information on which the original action is based id pt the whistle- united_states tax_court reports blower summarizes the commissioner’s position in the irm as same fact pattern but different years and argues that the taxpayer continued to make the same errors for at least some of its subsequent years before changing its reporting the whistleblower seeks to use the concept of a related action to merge the years with respect to which the commis- sioner took an action with the subsequent years we have explained that any related action is also a broad and sweeping term whistleblower 21276-13w v commis- sioner t c pincite however the whistleblower overlooks that a related action requires the secretary to take a subse- quent action specifically the irm refers to any_action involving the taxpayer from the original action irm pt the commissioner clearly contemplated that there be two actions an original action and a subsequent action and as explained above the commissioner did not take an action for the later years the commissioner did not conduct a civil or criminal proceeding that may result in collected_proceeds and there is no suggestion of any judicial action although the commissioner took an action with respect to the taxpayer’s to years he did not take a subsequent action there simply is no subsequent action the whistleblower offered no evidence of an implied settlement finally the whistleblower argues that a genuine issue of material fact remains regarding whether the commissioner collected_proceeds pursuant to an implied settlement the whistleblower’s position is that the commissioner’s auditor’s statement in the explanation attached to the form that i t appears the taxpayer has been convinced by its close call to become fully compliant with its withholding_tax responsibilities and further examination is not war- ranted implies an underlying agreement that the commis- sioner will not conduct an examination for subsequent years so long as the taxpayer changes its reporting sec_7623 allows for whistleblower awards resulting from any settlement in response to such action the term settlement is not defined in the internal_revenue_code however because a settlement is a contract we look to contract law principles to determine whether a settlement has been reached dorchester indus inc v commissioner whistleblower 16158-14w v commissioner 108_tc_320 aff ’d 208_f3d_205 3d cir a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms and generally mutual assent requires an offer and an accept- ance id and a settlement agreement may be reached even in the absence of a writing lamborn v commissioner tcmemo_1994_515 tax ct memo lexis at the whistleblower has not set forth any specific facts showing that the taxpayer and the commissioner entered into a settlement agreement or had any intention to enter into such an agreement there is nothing more than the whistleblower’s speculation that the statement in the expla- nation attached to the form is something more than the auditor’s opinion this alone does not rise to the level of mutual assent mere speculative suggestions and conclusory assertions do not give rise to sufficient facts to deny a motion for summary_judgment daniels v commissioner tcmemo_1994_591 tax ct memo lexis at see also rule d 119_tc_157 accordingly we conclude that the whistleblower has not offered any facts to indicate that a settlement existed further even if a settlement had existed in keeping with our previous discussion a change in reporting does not give rise to collected_proceeds iv conclusion the whistleblower has not provided any evidence of a gen- uine dispute as to any material fact the whistleblower’s argument that the taxpayer’s change in reporting could result in collected_proceeds is not supported by the statute accordingly we will grant the commissioner’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered f
